By the Court,

Valentine, J.
The facts of the case are substantially as follows: On the 23d day of February, A. D. 1867, the legislature of the State of Kansas passed a special act extending the corporate limits of the city of Wyandotte over certain lands belonging to the defendants in error, George B. Wood and David E. James. Laws of 1867, page 284.
In the year 1868 the city of Wyandotte levied certain taxes on these lands, and the said Nicholas McAlpine, as treasurer of said county, was about to proceed to collect the same, when the said Wood and James commenced this action for the purpose of restraining the collection of said taxes.
*607At the final trial of the action the court below granted a perpetual injunction in the ease, forever restraining the said treasurer from collecting said taxes; and this action of the court below the plaintiff assigns for error.
Supposing the plaintiffs in error have got a sufficient record here, so that the action of the court below may be reviewed by this court, (which is- doubtful,) then the whole question involved in the case depends upon the validity of the act of the legislature before referred to.
If that act is valid, the said land is a part of the said city of Wyandotte, and is subject to city taxes; but if that act is not valid, said land is not within the limits of said city, and is not therefore subject to the said taxes imposed upon it by said city.
s™o!nL cityISLA That act is a special act, and for that reason we think it is in contravention of section one and section five of article twelve of the constitution of the State of Kansas, and is therefore null and void.
Constitutional Law:Municipal Corporations. In a very important case, in which Chief Justice Crozier delivered a very able opinion, this court decided that said sections of the constitution apply as well to municipal corporations as to other corporations; and the court also decided that no corporate powers could be conferred by special legislation. [Atchison v. Bartholow, 4 Kas., 124.] Upon this latter point the sections themselves are too plain to admit of any other construction. Section one reads: “ The legislature shall pass no special act conferring corporate powers. Corporations may be created under general laws, but such laws may be amended or repealed.” And section five reads: “Provision shall be made by general law for the organization of cities, towns, villages; and their power of taxation, assessment, borrowing money, *608contracting debts and loaning their credit, shall be so restricted as to prevent the abuse of such power.”
Now if the conferring of all the corporate powers of the city of Wyandotte, over territory where such corporate powers did not before exist, is not conferring corporate powers, we hardly know what to call such an act. If this land was legally added to the city of Wyandotte, then other land all around the city may be legally added thereto, by special enactment; and all the officers of said city may be elected from the newly acquired territory. The old portion of the city may then be stricken from the city, and leave the new portion alone to exercise all the corporate powers, and this may be done too, by special enactment.
We think said act is void, and that the city of Wyandotte had no power to tax said land, and therefore the judgment of the court below must be affirmed.
All the justices concurring.